    Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 1 of 19




                      UNITED STATES DISTRICT COURT

              FOR THE NORTHERN DISTRICT OF CALIFORNIA

                              OAKLAND DIVISION




EPIC GAMES, INC.,                    )   Case No. 4:20-cv-05640-YGR-TSH
                                     )
       Plaintiff, Counter-defendant, )   WRITTEN DIRECT TESTIMONY
                                     )   OF PETER E. ROSSI, PH.D.
              v.                     )
                                     )   The Honorable Yvonne Gonzalez Rogers
APPLE INC.,                          )
                                     )   Trial: May 3, 2021
        Defendant, Counterclaimant. )
                                     )   Ex. Expert 3




WRITTEN DIRECT TESTIMONY
                                                     CASE NO. 4:20-CV-05640-YGR-TSH
OF PETER E. ROSSI, PH.D.


           REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
       Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 2 of 19




Qualifications

       1.      I am the James A. Collins Chair in Management, Distinguished Professor of
Marketing, Economics and Statistics at UCLA. I also hold a joint appointment at the Anderson
School of Management and Department of Economics. I completed my Ph.D. in econometrics—
the application of statistical methods to economics data—at the University of Chicago Graduate
School of Business (now the Booth School of Business) in 1984. I have authored and/or edited
four books and over 65 articles in peer-reviewed journals on economics, surveys, marketing and
econometrics.

Introduction

        2.      I submitted an expert report in this case on February 16, 2021, and an errata on
March 17, 2021. I conducted a survey to elicit reactions of U.S. consumers to a permanent five
percent increase in the price of in-app purchases and subscriptions when purchased from within
iOS apps (“at-issue purchases”). The goal of the survey was to measure how consumers would
react to a specific price change in their individual spending on at-issue purchases. I asked about a
specific price increase for the at-issue purchases rather than an increase in the commission rate
because consumers do not have visibility into the relationship between the commission rate
charged to developers and the prices of the at-issue purchases. When I wrote my report, I
understood that Dr. David Evans might rely on my survey results.

       3.      This is my direct testimony as if I were in Court testifying in person, and is given
under penalty of perjury.

Summary of Opinions

       4.      The target population for my survey included (i) U.S. residents age 17 and older
who (ii) use an iOS device and (iii) have made at-issue purchases through the Apple App Store in
the most recent 30 days. See p. 3.

        5.      Prior to administering the survey, I conducted extensive qualitative interviews and
pre-testing to ensure that participants understood the survey language and that the survey worked
properly. See pp. 4-5.

       6.      The survey began with initial qualifying questions, including the Reliability Test
discussed further below. See pp. 5-6. Qualifying participants were instructed to provide
information from their iOS devices about their actual spending on at-issue purchases from the
Apple App Store for the most recent 30 days (Q15). See pp. 6-9.

        7.     I then presented respondents with a hypothetical scenario in which, starting 30 days
ago, the Apple App Store increased the prices of these purchases by five percent, and nothing else
changed. I next presented respondents with the total increased cost of their actual at-issue
purchases from the most recent 30 days under the five percent price increase scenario. I asked
respondents whether they would have made the same purchases given the increase or whether they
would have spent less (and I provided a “not sure” response option) (Q16). See pp. 9-10. Those
who answered Q16 with either “yes” or “no” (but not “not sure”) are referred to as “Deciders”.


WRITTEN DIRECT TESTIMONY                                     CASE NO. 4:20-CV-05640-YGR-TSH
OF PETER E. ROSSI, PH.D.
                                               -2-
       Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 3 of 19




       8.       Respondents who said they would have spent less were asked in Q17 what they
would have done to spend less among the following options: reduce purchases and spending in
the Apple App Store; shift some or all at-issue purchases to other existing non-iOS devices; shift
some or all at-issue purchases to a new non-iOS device; or none of the above. See p. 11. Those
same respondents were also asked to estimate how much less they would have spent (Q18). See
pp. 11-12.

       9.     Participants who in Q17 stated that they would have shifted some or all of their
spending on at-issue purchases to a new non-iOS device were also asked to what type of device
they would switch (Q19). See p. 13.

         10.    It was necessary to present respondents with a hypothetical scenario because the
scenario with a uniform price increase for all at-issue products does not exist in the real world.
My survey was well-designed to ensure that the hypothetical scenario led respondents to report
realistic long-run behaviors. See pp. 13-14.

        11.     Of Deciders, 81 percent responded that their at-issue purchases would have
remained the same if the associated prices had been five percent higher than they actually were
(this group is referred to as “Stickers”), and 19 percent responded that they would have changed
their purchases in response to the price increase (this latter group is referred to as “Decrementers”).
See p. 14.

       12.     Only 1.3 percent of Deciders stated they would have switched from their current
iOS device (iPhone or iPad) to a non-iOS device in response to the price increase (this group of
respondents is referred to as “Switchers”). See pp. 14-15.

       13.    I computed an overall price elasticity of -2.19, which means that in response to a
five percent price increase, respondents would reduce their at-issue purchases by around 11
percent. See pp. 15-16.

        14.    I provide affirmative evidence of the representativeness of my sample, including
comparing respondents’ reported monthly spending to Apple’s transaction data (“Apple
Transaction Data”). See pp. 16-18. I also conducted sensitivity tests, which confirm that my
results were robust to excluding respondents with atypical responses from the sample, such as
respondents who took an unusually long time to complete the survey or reported unusually high
spending. See pp. 18-19.

Target Population

        15.     A target population is the segment of the population whose characteristics the
survey is designed to represent. My survey was designed to elicit how iOS users would respond
to a change in the price of at-issue purchases. Given this, my survey’s target population was
(i) U.S. residents age 17 and older who (ii) use an iOS device and (iii) have made at-issue purchases
in the most recent 30 days. I focused on participants over 17 because they are likely to have control
over their own spending decisions, which is important because the survey asks respondents how
they would change their spending behavior in response to a hypothetical price increase.



WRITTEN DIRECT TESTIMONY                                       CASE NO. 4:20-CV-05640-YGR-TSH
OF PETER E. ROSSI, PH.D.
                                                 -3-
       Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 4 of 19




Questionnaire Design: Qualitative Interviews and Pre-Testing

       16.     Prior to writing the survey instrument that was ultimately administered, I conducted
extensive qualitative research and pre-testing, critical components of survey design that ensure
that questions are clear to participants in the way that the survey intends and avoid inducing
random error and/or biased responses.

        17.     Before drafting any survey questions, I conducted 12 in-depth qualitative
interviews to learn how consumers think about and describe making at-issue purchases. This step
provided me with an understanding of how consumers think and talk about the concepts featured
in the survey, enabling me to design the survey questions accordingly.

        18.    I used this information to prepare a draft questionnaire. I then conducted an
unstructured pre-test in which that draft was administered to a small group of respondents. In the
unstructured pre-test, experienced moderators engaged respondents in conversation as they
completed the survey. This step eliminated ambiguities in the language of the questions to ensure
that respondents interpreted questions as I intended.

        19.     Next, I conducted structured pre-tests in which the survey was administered to a
small sample of respondents. The resulting data were analyzed to ensure that the survey was well-
understood and operating properly, participants understood the instructions, the questions yielded
reliable data and the survey could be completed in a reasonable amount of time. 1

         20.   The process of drafting a high-quality survey questionnaire is iterative; drafts are
tested and revised to eliminate ambiguity and assess reliability of the survey responses. I made
four main changes between the first draft of my survey and the final draft. Through this iterative
process, I determined that I had sufficient information to support that the changes to the survey
would be well-understood and would address the issues raised during the multiple stages of pre-
testing.

       •       First, instead of having participants estimate how much they spent on at-issue
               purchases based on memory, I instructed them to review their actual purchase
               history on their iOS devices and report the exact amount they spent on at-issue
               purchases during the most recent 30 days. Prior to this change, participants did not
               reliably report the apps in which they made their at-issue purchases and the amounts
               spent on those purchases. For example, in a prior version of the survey that allowed
               respondents to use a search box to find relevant apps, respondents reported an
               unusual number of apps that appeared towards the top of the app list when just one
               letter was typed into the search box. The change also allowed me to provide
               participants a precise, rather than estimated, expenditure amount for their at-issue
               purchases, given the hypothetical price increase scenario in Q16.



1
  I included “Don’t know/Unsure” and “Other” response options in my survey questions to
reduce the potential for respondents to provide an answer when they were unsure. I also rotated
options where appropriate to account for potential order effects.

WRITTEN DIRECT TESTIMONY                                     CASE NO. 4:20-CV-05640-YGR-TSH
OF PETER E. ROSSI, PH.D.
                                               -4-
       Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 5 of 19




       •       Second, I added a stringent Reliability Test (infra ¶23) to ensure that participants
               were in fact iOS users and that they were attentive and willing to follow instructions
               to provide information from their iOS devices when asked to report on their
               purchase histories.

       •       Third, in order to help participants interpret the hypothetical scenario accurately, I
               changed the scenario from a future 30-day period to the most recent 30-day period
               (infra ¶¶29-31). Pre-testing showed that it was difficult for participants to imagine
               their at-issue purchases in a vague time period that had not yet occurred, especially
               given the issue of “lumpy” purchases (such as annual subscription charges in the
               most recent 30 days that would not be repeated in the next month). Once I framed
               the hypothetical around the most recent 30 days, it was feasible to provide
               respondents with a concrete understanding of what the price change would mean
               for them in terms of increased expenditures.

       •       Fourth, I refined language in Q16, which asked participants how they would react
               to a hypothetical price increase in the most recent 30-day period. The original
               language in Q16 included the phrase “fewer purchases”, which pre-testing showed
               to be ambiguous and confused participants. Q16 also was phrased using a double
               negative, which was awkward, so I adjusted it to remove the double negative and
               to use more affirmative language.

Survey Administration and Initial Screening Questions

        21.    My survey was administered over the internet with invitations sent to members of
four internet panels via a process designed to ensure that the inbound sample was representative
of the U.S. population with regard to gender, age and U.S. Census region based on answers to
standard demographic questions.

         22.     To ensure objectivity, the survey research was conducted in a double-blind manner
(i.e., neither the survey programmers, the panel providers, nor survey respondents were told who
sponsored the survey or its purpose). To be eligible for inclusion, participants had to answer that
they were over 17, used an iOS device and made at least one at-issue purchase in the most recent
30 days.

        23.    As shown in the screenshots of Q10 and Q11 below, I included a Reliability Test,
which asked participants to identify which model iOS device they use and to check their phone
settings and report the first two letters of the associated model number. The test was designed to
exclude respondents who would not check their iOS devices for potentially unknown information.




WRITTEN DIRECT TESTIMONY                                      CASE NO. 4:20-CV-05640-YGR-TSH
OF PETER E. ROSSI, PH.D.
                                               -5-
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 6 of 19
       Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 7 of 19




respondents to review their purchase history on their iOS devices (rather than rely on recall alone).
As shown in the two screenshots of Instructions to Q15 below, I provided step-by-step directions
on: (i) how to find the purchase history on their iOS devices, and (ii) what types of purchases to
include. 2




               Source: PX2547.27




2
  In an earlier version of the survey, I observed that respondents may have taken the sample app
names as suggestions of apps to select from the app database, as evidenced by an
overrepresentation the sample apps chosen by respondents. The images were blurred to address
this concern.

WRITTEN DIRECT TESTIMONY                                      CASE NO. 4:20-CV-05640-YGR-TSH
OF PETER E. ROSSI, PH.D.
                                                -7-
       Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 8 of 19




               Source: PX2547.28

        28.   As shown in the screenshot of Q15 below, respondents were instructed to enter the
amount spent on each at-issue purchase made during the prior 30 days. I chose 30 days because
consumers often think about spending in monthly billing cycles and 30 days would provide a
sufficient number of purchases for the analysis, while limiting demands on respondents in entering




WRITTEN DIRECT TESTIMONY                                    CASE NO. 4:20-CV-05640-YGR-TSH
OF PETER E. ROSSI, PH.D.
                                              -8-
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 9 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 10 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 11 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 12 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 13 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 14 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 15 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 16 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 17 of 19
Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 18 of 19
      Case 4:20-cv-05640-YGR Document 508-3 Filed 04/28/21 Page 19 of 19




spending amounts on subscriptions were equal to the price of iCloud subscriptions at different
price points (50 GB: $0.99; 200 GB: $2.99; 2 TB: $9.99).

                                              ***


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct and that I executed this written direct testimony on April 20, 2021, in Los Angeles,
CA.


       WORD COUNT: 4596




                                                  Peter E. Rossi




WRITTEN DIRECT TESTIMONY                                     CASE NO. 4:20-CV-05640-YGR-TSH
OF PETER E. ROSSI, PH.D.
                                              - 19 -
